10/23/2020        Case: 4:20-cv-01521-SRC Doc. #:  1-1 2011-AC04215
                                                Case.net: Filed: 10/23/20     Page: 1 of 8 PageID #: 4
                                                                    - Docket Entries




                                                                                                              Search for Cases by: Select Search Method...

 Judicial Links    |   eFiling   |   Help     |   Contact Us    |   Print                                                                                    Logon

                        2011-AC04215 - TRACY HERMAN V PERFORMANT RECOVERY INC (E-CASE)


                                            This information is provided as a service and is not considered an official court record.
                                                          Sort Date Entries:          Descending                        Display Options: All Entries
                                                                                   Ascending


  10/21/2020             Corporation Served
                         Document ID - 20-ADSM-3710; Served To - PERFORMANT RECOVERY, INC; Server - RAYMOND, RICHARD;
                         Served Date - 25-SEP-20; Served Time - 10:55:00; Service Type - Special Process Server; Reason Description -
                         Served; Service Text - SERVED BONNIE LOVE - SENIOR PROCESS SPECIALIST
                         Notice of Service
                         PROOF OF SERVICE.
                           Filed By: DOMINIC M PONTELLO
                           On Behalf Of: TRACY HERMAN

  10/19/2020             Civil Setting Scheduled
                            Scheduled For: 11/17/2020; 9:00 AM ; MATTHEW E P THORNHILL; Setting: 1; St Charles Circuit Div
                         Hearing Continued/Rescheduled
                         CONTINUED TO 11/17/20 AT 9 AM. JM
                           Hearing Continued From: 10/20/2020; 9:00 AM Civil Setting
                         Motion for Continuance
                         Motion to Continue.
                           Filed By: DOMINIC M PONTELLO
                           On Behalf Of: TRACY HERMAN

  09/02/2020             Order - Special Process Server
                           Associated Entries: 08/31/2020 - Motion Special Process Server
                         Summons Issued-Associate
                         Document ID: 20-ADSM-3710, for PERFORMANT RECOVERY, INC. SUMMONS SAVED AND ATTACHED IN
                         PDF FORM FOR ATTORNEY TO RETRIEVE FROM SECURE CASE.NET. EPP
                         Civil Setting Scheduled
                            Associated Entries: 10/19/2020 - Hearing Continued/Rescheduled
                            Scheduled For: 10/20/2020; 9:00 AM ; MATTHEW E P THORNHILL; Setting: 1; St Charles Circuit Div

  08/31/2020             Filing Info Sheet eFiling
                             Filed By: DOMINIC M PONTELLO
                         Motion Special Process Server
                         MOTION FOR SPECIAL PROCESS SERVER.
                           Filed By: DOMINIC M PONTELLO
                           On Behalf Of: TRACY HERMAN
                           Associated Entries: 09/02/2020 - Order - Special Process Server
                         Pet Filed in Associate Ct
                         PETITION.
                         Judge Assigned
 Case.net Version 5.14.9                                                    Return to Top of Page                                              Released 10/19/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                 EXHIBIT A               1/1
            Case: 4:20-cv-01521-SRC Doc. #: 1-1 Filed: 10/23/20 Page: 2 of 8 PageID #: 5


             IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 Judge or Division:                                      Case Number:
 MATTHEW E P THORNHILL                                   2011-AC04215
 Plaintiff/Petitioner:                                   Plaintiffs/Petitioner's Attorney/Address:
 TRACY HERMAN                                            DOMINIC M PONTELLO
                                                         PONTELLO LAW LLC
                                                        406 BOONES LICK RD
                                                         SAINT CHARLES, MO 63301
                                                    VS. (636)869-4170
  Defendant/Respondent:                                   Date, Time and Location of Court Appearance:
  PERFORMANT RECOVERY, INC                                20-OCT-2020, 09:00 AM
  Nature of Suit:                                         DIVISION 12 COURTROOM
  AC Other Tort                                           300 N 2nd STREET
                                                          SAINT CHARLES, MO 63301                                        Date File Stamp)
                                              Associate Division Summons
 The State of Missouri to: PERFORMANT RECOVERY, INC
                           Alias:
 333 NORTH CANYONS PKWY             SERVE AT: CT CORPORATION SYSTEM,
 STE 100                            R/A
 LIVERMORE, CA 94551                120 SOUTH CENTRAL AVE,
                                    CLAYTON, MO 63105
      COURT SEAL OF           You are summoned to appear before this court on the date, time, and location above to answer the attached
          0
          01 0                petition. If you fail to do so, judgment by default will be taken against you for the relief demanded in the
                              petition. You may be permitted to file certain responsive pleadings, pursuant to chapter 517, RSMo. Should
      o             0         you have any questions regarding responsive pleadings in this case you should consult an attorney.
                    0
                    c
                              If you have a disability requiring special assistance for your court appearance, please contact the court at
                              least 48 hours in advance of scheduled hearing.
   ST. CHARLES COUNTY                               9/2/2020                                         /S/ Cheryl Crowder
                                                       Date                                                 Clerk
                              Further Information:
                                                         Sheriff's or Server's Return
   Note to serving officer: Service must not be made less than 10 days nor more than 60 days from the date the defendant/respondent
   is to appear in court. Service should be returned to the court within 30 days after the date of issue.
   I certify that I have served the above summons by:(check one)
   •delivering a copy of the summons and a copy of the petition to the defendant/respondent.
   E leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                        , a person of the defendant's/respondent's family over the age of
        15 years who permanently resides with the defendant/respondent.
    M (for service on a corporation) delivering a copy of the summons and a copy of the petition to:
                                                                          (name)                                                (title).
   •other:                                                                                                                            .
   Served at                                                                                                                     (address) in
                                              (County/City of St. Louis), MO, on                          (date) at                (time).

                 Printed Name of Sheriff or Server                                    Signature of Sheriff or Server
                               Must be sworn before a notary public if not served by an authorized officer.
                               Subscribed and sworn to before me on                                                (date).
           (Seal)                                                                                                          -
                               M y commission expires:
                                                                  Date                                 Notary Public
      Sheriffs Fees, if applicable
      Summons                     $
      Non Est                     $
      Sheriffs Deputy Salary
      Supplemental Surcharge $             10.00
      Mileage                     $                  (        miles @ $.       per mile)
      Total                       $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all
      classes of suits, see Supreme Court Rule 54.


'OSCA (04-20) SM20(ADSM) For Court Use Only Document ID# 20-ADSM-3710          1 of 1                                             517.041 RSMo
 Case: 4:20-cv-01521-SRC Doc. #: 1-1 Filed: 10/23/20 Page: 3 of 8 PageID #: 6
                                                                                 2011-AC04215

                 IN THE CIRCUIT COURT OF SAINT CHARLES COUNTY
                                STATE OF MISSOURI
                               ASSOCIATE DIVISION

TRACY HERMAN,

               Plaintiff,
                                                               Cause No.
V.
                                                               Division
PERFOR1VIANT RECOVERY,INC

Serve at:
CT CORPORATION SYSTEM, R/A
120 SOUTH CENTRAL AVE,




                                                                                                        !Aid 6G:t0 -
CLAYTON, MO 63105

                Defendant.                                     JURY TRIAL DEMANDED


                                             PETITION

        COMES NOW,Plaintiff, Tracy Herman, and for her Petition states as follows:

                                         INTRODUCTION

        1.      This is an action for statutory and actual damages brought by an individual

consumer for violations of the Fair Debt Collections Practices Act, 15 USC 1692 et. Seq.

("FDCPA"), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

 practices.

        2.      Plaintiff demands a trial by jury on all issues so triable.

                                          JURISDICTION

        3.      This Court has jurisdiction of the FDCPA claim under 15 USC § 1692k(d)

 because the illicit collection activity was directed at Plaintiff in Saint Charles County, Missouri.

                                              PARTIES

        4.      Plaintiff is a natural person currently residing in Saint Charles County, Missouri.
Case: 4:20-cv-01521-SRC Doc. #: 1-1 Filed: 10/23/20 Page: 4 of 8 PageID #: 7                            ffi
                                                                                                        (D


                                                                                                        (5.



       5.      Defendant is a foreign limited liability company with its principal place of

business in Livermore, CA. The principal business purpose of Defendant is the collection of             0
                                                                                                        fi)
debts in Missouri and nationwide, and Defendant regularly attempts to collect debts alleged to be
                                                                                                        =,
                                                                                                        0
due another. Defendant is a private debt collector that attempts to collect tax debt for the Internal

Revenue Service.
                                                                                                        (ID
                                Fair Debt Collection Practices Act

       6.      Plaintiff is a "consumer" within the meaning of the FDCPA. The alleged debt

Plaintiff owes arises out of consumer, family, and household transactions.

       7.      Specifically, Plaintiff believes the alleged debt arose from a personal tax debt

from the Internal Revenue Service.

       8.      Defendant is engaged in the collection of debts from consumers using the mail

and telephone. Defendant is a "debt collector" as defined by the FDCPA. 15 U.S.C. §1692a (6).

       9.      Any contract between the IRS and a private collector must prohibit the collector

from committing any act or omission that IRS employees are prohibited from committing in the

performance of similar duties. 26 U.S.C. § 6306(b)(2).

        1 0.   These prohibitions include communicating at inconvenient times and places;

contacting represented debtors (with certain exceptions); calling the debtor at work if the

collector knows the debtor's employer prohibits such calls; and various other types of harassment

and abuse. See 26 U.S.C. § 6304.

        1 1.    In addition, the IRS Code provides that "[t]he provisions of the Fair Debt

Collection Practices Act shall apply to any qualified tax collection contract." 26 U.S.C. §

6306(g).

        1 2.    While the law says that the FDCPA shall apply to the contract, the legislative
Case: 4:20-cv-01521-SRC Doc. #: 1-1 Filed: 10/23/20 Page: 5 of 8 PageID #: 8                            rn
                                                                                                        1c7


                                                                                                        c.)

                                                                                                        -n
                                                                                                        cT
history shows that Congress meant by this language that provisions of the FDCPA "apply to the

private debt collection company." Conference Rep. No. 108-755 (2004).

                                              FACTS

       1 3.    Defendant's collection activity of which Plaintiff complains occurred within the

previous twelve(12) months.

       1 4.    Defendant's illicit collection activity consisted of a phone call with Plaintiff

involving prohibited communications with a represented party.

       1 5.    On or about March 6,2020, Defendant sent Plaintiff a collection letter attempting
                                                                                                        0
to collect an alleged debt of $7,006.16, allegedly due to the Internal Revenue Service.
                                                                                                        -c
       16.     Sometime before August 12, 2020, Plaintiff retained the undersigned law firm to

file a Chapter 7 Bankruptcy in the Eastern District of Missouri.

        1 7.   On August 12, 2020, Plaintiff called the Defendant to obtain more information

about the debt, specifically when the alleged tax debt was due, when it was assessed, and what

the principal, interest and penalties were.

        1 8.   The bankruptcy code allows for discharge of certain tax debts that came due at

least three years before the bankruptcy filing, that returns were filed for at least two years before

the bankruptcy filing, and that were assessed by the IRS a least 240 days before the bankruptcy

filing. See 11 U.S.C. §§ 507(a)(8), 523(a)(1)

        19.    At the beginning of the August 12, 2020 phone call, Defendant stated the call may

be recorded and that it was a debt collector, attempting to collect a debt, and that any information

obtained will be used for debt collection purposes.

       20.      During the August 12, 2020 phone call, Plaintiff informed the Defendant that

Plaintiff was filing for bankruptcy within a week and provided Defendant with her attorney's
                                                                                                       Electronically Filed - St Charles Circuit Div - August 31 : 2020 - 04:59 PM
Case: 4:20-cv-01521-SRC Doc. #: 1-1 Filed: 10/23/20 Page: 6 of 8 PageID #: 9




contact information.

       21.     During the August 12, 2020 phone call, after Defendant received notice that

Plaintiff was represented by an attorney, Defendant falsely stated that Plaintiff would have to call

the IRS's centralized insolvency unit herself to inform them of the bankruptcy, and Defendant

stated that Defendant would place a sixty day hold on Plaintiff's account before resuming

Defendant's collection attempts.

                                           Violations ofthe FDCPA

       22.     Defendant's statement to Plaintiff that Plaintiff would have to call the IRS herself

to inform the IRS of her bankruptcy was false and misleading, in violation of the FDCPA, 15

U.S.C. § 1692e(10), which prohibits false and misleading statements in connection with the

collection of a debt.

       23.     Specifically, Defendant's statement was false and misleading because Defendant,

as the agent of its principal, the IRS, is required to inform its principal of any information

material to its agency relationship, including the fact that a consumer is represented by an

attorney and intends to file bankruptcy.

        24.    Indeed, the FDCPA, 15 U.S.C. §1692c(a)(2), which prohibits a debt collector

from continuing its communications with a consumer in connection with the collection of any

debt if the debt collector knows the consumer is represented by an attorney with respect to such

debt, demonstrates the congressional intent to enshrine the well-established imputed knowledge

theory of agency law into the FDCPA that knowledge of the agent is imputed to the principal.

See Hennington v. Am. Express Co., No. 3:09cv569-DPJ-FKB, 2010 U.S. Dist. LEXIS 29597, at

*7(S.D. Miss. Mar. 29, 2010), citing Restatement(Third) of Agency § 5.03 cmt. g (2006).
Case: 4:20-cv-01521-SRC Doc. #: 1-1 Filed: 10/23/20 Page: 7 of 8 PageID #: 10




       25.      Defendant's statement that it would place Plaintiff's account on hold for sixty

days and then resume its collections attempts was a violation of 15 U.S.C. §1692e(5), which

prohibits a debt collector from threatening to take any action that cannot be legally taken.

       26.      Specifically, pursuant to the FDCPA § §1692c(a)(2), once Defendant was notified

that Plaintiff was represented by an attorney, it was legally required to cease further

communications with the Plaintiff.

       27.      The only exceptions that § 1692c(a)(2) makes to the requirement that a debtor be

contacted through counsel are where (1)the attorney fails to respond within a reasonable time;

and (2)the attorney consents to the debt collector's direct communication with the client. 15

U.S.C. § 1692c(a)(2), neither of which exceptions were met with regards to Plaintiff's instant

claims.

          28.   Defendant's collection activities have caused Plaintiff to incur actual damages

including but not limited to stress, anxiety, sleeplessness, and worry.

                           COUNT I: VIOLATION OF THE FDCPA

          29.   Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

          30.   In its attempt to collect the alleged debt from Plaintiff, Defendant has committed

violations of the FDCPA, 15 U.S.C. 1692 et. seq., including, but not limited to, the following:

          a.    Making a false and misleading statement in connection with the collection of a

debt. 15 U.S.C. § 1692e(10).

          b.    Falsely threatening to take an action that cannot be legally taken. 15 U.S.C. §

1 692e(5).

          c.    Using an unfair debt collection practice. 15 U.S.C. § 1692f.

          WHEREFORE,Plaintiff respectfully requests thatjudgment be entered against
                                                                                                 Electronically Filed - St Charles Circuit Div - August 31, 2020- 04:59 PM
Case: 4:20-cv-01521-SRC Doc. #: 1-1 Filed: 10/23/20 Page: 8 of 8 PageID #: 11




Defendant for:

       A.        Judgment that Defendant's conduct violated the FDCPA;

       B.        Actual damages;

       C.        Release of the alleged debt;

       D.        Statutory damages, costs and reasonable attorney's fees pursuant to 15 U.S.C.

       1692(k); and

       E.        For such other relief as the Court may deem just and proper.

                                                      Respectfully submitted by,

                                                      Pontello & Bressler, LLC

                                                     /s/ Dominic M. Pontello
                                                      Dominic M. Pontello, #60947
                                                      Attorney for Plaintiff
                                                     406 Boones Lick Rd
                                                      St. Charles, MO 63301
                                                     (636)896-4170
                                                     (636) 246-0141 facsimile
                                                      dominic@pontellolaw.com
